            Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 1 of 11



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                         )
 AMERICAN OVERSIGHT,                     )
 1030 15th Street NW, B255               )
 Washington, DC 20005                    )
                                         )
                              Plaintiff, )
                                         )
 v.                                      )               Case No. 20-1063
                                         )
 U.S. DEPARTMENT OF HEALTH AND           )
 HUMAN SERVICES,                         )
 200 Independence Avenue SW              )
 Washington, DC 20201                    )
                                         )
 U.S. FOOD AND DRUG ADMINISTRATION, )
 10903 New Hampshire Avenue              )
 White Oak, MD 20903                     )
                                         )
 NATIONAL INSTITUTE OF ALLERGY AND )
 INFECTIOUS DISEASES,                    )
 5601 Fishers Lane                       )
 Rockville, MD 20892                     )
                                         )
 and                                     )
                                         )
 CENTERS FOR MEDICARE AND                )
 MEDICAID SERVICES,                      )
 7500 Security Boulevard                 )
 Baltimore, MD 21244                     )
                                         )
                            Defendants. )

                                         COMPLAINT

       1.       Plaintiff American Oversight brings this action against the U.S. Department of

Health and Human Services and three of its components—the U.S. Food and Drug

Administration, the National Institute of Allergy and Infectious Diseases, and the Centers for

Medicare and Medicaid Services—under the Freedom of Information Act, 5 U.S.C. § 552




                                                1
            Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 2 of 11



(FOIA), and the Declaratory Judgment Act, 28 U.S.C. §§ 2201 and 2202, seeking declaratory

and injunctive relief to compel compliance with the requirements of FOIA.

                                 JURISDICTION AND VENUE

       2.       This Court has jurisdiction over this action pursuant to 5 U.S.C. § 552(a)(4)(B)

and 28 U.S.C. §§ 1331, 2201, and 2202.

       3.       Venue is proper in this district pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C.

§ 1391(e).

       4.       Because Defendants have failed to comply with the applicable time-limit

provisions of FOIA, American Oversight is deemed to have exhausted its administrative

remedies pursuant to 5 U.S.C. § 552(a)(6)(C)(i) and is now entitled to judicial action enjoining

the agency from continuing to withhold agency records and ordering the production of agency

records improperly withheld.

                                            PARTIES

       5.       Plaintiff American Oversight is a nonpartisan, nonprofit section 501(c)(3)

organization committed to the promotion of transparency in government, the education of the

public about government activities, and ensuring the accountability of government officials.

Through research and FOIA requests, American Oversight uses the information it gathers, and its

analysis of it, to educate the public about the activities and operations of the federal government

through reports, published analyses, press releases, and other media. The organization is

incorporated under the laws of the District of Columbia.

       6.       Defendant the U.S. Department of Health and Human Services (HHS) is a

department of the executive branch of the U.S. government headquartered in Washington, D.C.,




                                                 2
            Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 3 of 11



and an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). HHS has

possession, custody, and control of records that American Oversight seeks.

       7.       Defendant the U.S. Food and Drug Administration (FDA) is a component of

HHS, an agency of the federal government within the meaning of 5 U.S.C. § 552(f)(1). FDA has

possession, custody, and control of records that American Oversight seeks.

       8.       Defendant the National Institute of Allergy and Infectious Diseases (NIAID) is a

component of the National Institutes of Health, which is a component of HHS, an agency of the

federal government within the meaning of 5 U.S.C. § 552(f)(1). NIAID has possession, custody,

and control of records that American Oversight seeks.

       9.       Defendant the Centers for Medicare and Medicaid Services (CMS) is a

component of HHS, an agency of the federal government within the meaning of 5 U.S.C.

§ 552(f)(1). CMS has possession, custody, and control of records that American Oversight seeks.

                                   STATEMENT OF FACTS

                        White House Communications Directives Request

       10.      On March 2, 2020, American Oversight submitted a FOIA request to HHS and

NIAID via email, and to FDA, via facsimile, seeking:

                All final directives, orders, decision memoranda, or guidance from
                President Trump, Vice President Pence, or any staff of the Executive
                Office of the President (including anyone on White House Staff, in
                the Office of the Vice President, or on the staff of the National
                Security Council) regarding public statements, public appearances,
                website updates or changes, or communications or press strategy on
                the coronavirus, COVID-19.

       11.      This “White House Communications Directives Request” sought all responsive

records from January 30, 2020, through the date of the search.




                                                 3
            Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 4 of 11



       12.      This request further stated that American Oversight believes that, “[a]t a

minimum, a search for responsive records should include a search of the files of the head office,

as well as any press or communications office(s), for your agency.”

       13.      American Oversight also asked that its request be “assigned to a Simple

processing track” since it was “limited to final directives, orders, decision memoranda, or

guidance from a recent, short period of time concerning a narrow range of high-profile subject

matters.”

       14.      In a letter dated March 23, 2020, HHS acknowledged receipt of the White House

Communications Directives Request and assigned it tracking number 2020-00754-FOIA-OS.

       15.      As of the date of this Complaint, American Oversight has not received any further

communication from HHS regarding its White House Communications Directives Request.

       16.      As of the date of this Complaint, American Oversight has not received any

communication from FDA or NIAID regarding its White House Communications Directives

Request.

                             HHS Communications Directives Request

       17.      On March 3, 2020, American Oversight submitted a FOIA request to HHS and

NIAID via email, and to FDA, via facsimile, seeking:

                All final directives, orders, decision memoranda, or guidance
                provided by HHS leadership—both by the Office of the Secretary
                and the head offices of HHS components, including the Centers for
                Disease Control and Prevention (CDC), the National Institute of
                Health (NIH), the National Institute of Allergy and Infectious
                Diseases (NIAID), or the Food and Drug Administration (FDA)—
                regarding public statements, public appearances, website changes or
                updates, or communications or press strategy on the coronavirus,
                COVID-19. This request includes but is not limited to any final
                directives, orders, decision memoranda, or guidance originating
                within HHS or components that were sent to other agencies on this
                topic.



                                                 4
            Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 5 of 11




       18.      This “HHS Communications Directives Request” sought all responsive records

from January 30, 2020, through the date of the search.

       19.      This request further stated that American Oversight believes that, “[a]t a

minimum, a search for responsive records should include a search of the files of your agencies’

head office, office of public affairs, and anyone serving as an agency point of contact for the

coronavirus task force.”

       20.      American Oversight also asked that its request be “assigned to a Simple

processing track” since it was “limited to final directives, orders, decision memoranda, or

guidance from a recent, short period of time concerning a narrow range of high-profile subject

matters.”

       21.      On March 4, 2020, American Oversight received an email from HHS assigning

the HHS Communications Directives Request tracking number 020-00618-FOIA-PHS.

       22.      On March 6, 2020, American Oversight received an email from HHS stating that

the tracking number for the HHS Communications Directives Request was changed to 2020-

00618-FOIA-OS.

       23.      In a letter dated March 4, 2020, FDA acknowledged receipt of the HHS

Communications Directives Request and assigned it tracking number 2020-1977.

       24.      As of the date of this Complaint, American Oversight has not received any further

communication from HHS or FDA regarding its HHS Communications Directives Request.

       25.      As of the date of this Complaint, American Oversight has not received any

communication from NIAID regarding its HHS Communications Directives Request.




                                                 5
         Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 6 of 11



                                Coronavirus Task Force Requests

       26.     On March 5, 2020, American Oversight submitted a set of FOIA requests to HHS,

NIAID, and CMS, via email, and to FDA, via facsimile, seeking all email communications

between specified agency officials and specified Executive Office of the President (EOP)

officials, from January 30, 2020, through the date of the search.

       27.     With respect to HHS, the specified agency officials are as follows:

                  i.   Secretary Alex Azar
                 ii.   Assistant Secretary for Preparedness and Response Robert
                       Kadlec
                iii.   Assistant Secretary for Health Brett Giroir
                iv.    Surgeon General Jerome Adams
                 v.    Director of the Biomedical Advanced Research and
                       Development Authority Rich [sic] Bright
                vi.    Anyone serving as White House Liaison or agency point of
                       contact for the coronavirus task force

       28.     With respect to NIAID, the specified agency officials are “Director of the

National Institute of Allergy and Infectious Diseases Anthony Fauci or anyone serving as White

House Liaison or agency point of contact for the coronavirus task force.”

       29.     With respect to CMS, the specified agency officials are as follows:

                  i.   Administrator Seem Verma
                 ii.   Deputy Administrator Brady Brookes
                iii.   Anyone serving as White House Liaison or agency point of
                       contact for the coronavirus task force

       30.     With respect to FDA, the specified agency officials are as follows:

                  i.   Commissioner Stephen Hahn
                 ii.   Principal Deputy Commissioner Amy Abernethy
                iii.   Director of the Center for Drug Evaluation and Research
                       Janet Woodcock
                iv.    Director of the Center for Devices and Radiological Health
                       Jeff Shuren
                 v.    Anyone serving as White House Liaison or agency point of
                       contact for the coronavirus task force




                                                 6
         Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 7 of 11



       31.     The EOP officials specified in these requests, all of whom reportedly serve on or

provide support to the White House coronavirus task force, are as follows:

                  i.   Vice President Mike Pence
                 ii.   National Security Advisor Robert O’Brien
                iii.   Assistant to the President and Deputy National Security
                       Advisor Matthew Pottinger
                iv.    Assistant to the President and Senior Advisor to the Chief of
                       Staff Robert Blair
                 v.    Assistant to the President and Director of the Domestic
                       Policy Council Joseph Grogan
                vi.    Assistant to the President and Deputy Chief of Staff for
                       Policy Coordination Christopher Liddell
                vii.   Director of the National Economic Council Larry Kudlow
               viii.   White House Coronavirus Response Coordinator Deborah
                       Birx
                ix.    Press Secretary Katie Miller (formerly Katie Waldman)
                 x.    Director of the White House Office of Science and
                       Technology Policy Kelvin Droegmeier

       32.     In a letter dated March 6, 2020, HHS acknowledged receipt of this request and

assigned it tracking number 2020-00634-FOIA-OS.

       33.     In a letter dated March 6, 2020, NIAID acknowledged receipt of the request and

assigned it tracking number 53694.

       34.     In a letter dated March 9, 2020, CMS acknowledged receipt of this request and

assigned it Control Number 030520207113 and the PIN “NKDS.” In its response, CMS stated

that this request “will require the additional processing time of ten (10) business days due to

unusual circumstances.”

       35.     Upon request by FDA, to accommodate teleworking employees, American

Oversight resubmitted its request to FDA on March 12, 2020, via the agency’s online portal.

       36.     In an email dated March 25, 2020, FDA acknowledged receipt of this request and

assigned it tracking number 2020-2523.




                                                 7
         Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 8 of 11



       37.     On April 1, 2020, HHS emailed American Oversight to ask whether American

Oversight intended to include search terms as part of its request. American Oversight responded

the following day that it did not.

       38.     As of the date of this Complaint, American Oversight has not received any further

communication from HHS, FDA, NIAID, or CMS regarding these “Coronavirus Task Force

Requests.”

                              Exhaustion of Administrative Remedies

       39.     As of the date of this Complaint, Defendants HHS, FDA, NIAID, and CMS have

failed to (a) notify American Oversight of any determinations regarding American Oversight’s

FOIA requests, including the full scope of any responsive records Defendants intend to produce

or withhold and the reasons for any withholdings; or (b) produce all of the requested records or

demonstrate that the requested records are lawfully exempt from production.

       40.     Through Defendants’ failure to make determinations as to American Oversight’s

FOIA requests within the time period required by law, American Oversight has constructively

exhausted its administrative remedies and seeks immediate judicial review.

                                          COUNT I
                              Violation of FOIA, 5 U.S.C. § 552
                Failure to Conduct Adequate Searches for Responsive Records

       41.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

       42.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

       43.     Defendants are an agency, and components thereof, subject to and within the

meaning of FOIA and must therefore make reasonable efforts to search for requested records.




                                                 8
            Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 9 of 11



        44.     Defendants have failed to promptly and adequately review agency records for the

purpose of locating those records that are responsive to American Oversight’s FOIA requests.

        45.     Defendants’ failures to conduct adequate searches for responsive records violate

FOIA.

        46.     Plaintiff American Oversight is therefore entitled to injunctive and declaratory

relief requiring Defendants to promptly make reasonable efforts to conduct adequate searches for

records responsive to American Oversight’s FOIA requests.

                                        COUNT II
                            Violation of FOIA, 5 U.S.C. § 552
                  Wrongful Withholding of Non-Exempt Responsive Records

        47.     American Oversight repeats the allegations in the foregoing paragraphs and

incorporates them as though fully set forth herein.

        48.     American Oversight properly requested records within the possession, custody,

and control of Defendants.

        49.     Defendants are an agency, and components thereof, subject to and within the

meaning of FOIA and must therefore release in response to a FOIA request any non-exempt

records and provide a lawful reason for withholding any materials.

        50.     Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to produce records responsive to American Oversight’s FOIA

requests.

        51.     Defendants are wrongfully withholding non-exempt agency records requested by

American Oversight by failing to segregate exempt information in otherwise non-exempt records

responsive to American Oversight’s FOIA requests.

        52.     Defendants’ failures to provide all non-exempt responsive records violate FOIA.




                                                 9
        Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 10 of 11



       53.      Plaintiff American Oversight is therefore entitled to declaratory and injunctive

relief requiring Defendants to promptly produce all non-exempt records responsive to its FOIA

requests and provide indexes justifying the withholding of any responsive records withheld under

claim of exemption.

                                      REQUESTED RELIEF

WHEREFORE, American Oversight respectfully requests the Court to:

       (1) Order Defendants to conduct a search or searches reasonably calculated to uncover all

             records responsive to American Oversight’s FOIA requests identified in this

             Complaint;

       (2) Order Defendants to produce, within twenty days of the Court’s order, or by such

             other date as the Court deems appropriate, any and all non-exempt records responsive

             to American Oversight’s FOIA requests and indexes justifying the withholding of any

             responsive records withheld under claim of exemption;

       (3) Enjoin Defendants from continuing to withhold any and all non-exempt records

             responsive to American Oversight’s FOIA requests;

       (4) Award American Oversight attorneys’ fees and other litigation costs reasonably

             incurred in this action, pursuant to 5 U.S.C. § 552(a)(4)(E); and

       (5) Grant American Oversight such other relief as the Court deems just and proper.




                                                  10
        Case 1:20-cv-01063-APM Document 1 Filed 04/23/20 Page 11 of 11



Dated: April 23, 2020               Respectfully submitted,

                                    /s/ Christine H. Monahan
                                    Christine H. Monahan
                                    D.C. Bar No. 1035590

                                    AMERICAN OVERSIGHT
                                    1030 15th Street NW, B255
                                    Washington, DC 20005
                                    (202) 869-5244
                                    christine.monahan@americanoversight.org
                                    Counsel for Plaintiff




                                      11
